FERGUSON, Judge
(concurring in the result) :
I concur in the result.
I am in full accord with Judge Kil-day’s views, except with respect to the effect which he gives to the so-called Gulf of Tonkin resolution, 78 Stat 384. In my opinion, it is unnecessary to consider the resolution or to characterize it either as a declaration of war — as does the Chief Judge — or as evidence of the existence of conflict, as does my brother Kilday. Regardless of the resolution, the fact remains that we are at war, even though it has not been solemnly declared in the Constitutional sense. Cf. Bas v Tingy, 4 Dallas 37 (US 1800).
Thus in United States v Howe, 17 USCMA 165, 37 CMR 429, we noted the existence of our involvement in overseas hostilities. We there stated, at page 173:
“. . . We do judicially know that hundreds of thousands of members of our military forces are committed to combat in Vietnam, casualties among our forces are heavy, and thousands are being recruited, or drafted, into our armed forces.”
These facts establish the existence of war in Vietnam. Compare United States v Bancroft, 3 USCMA 3, 11 CMR 3. To them, we might add our knowledge of the continuing casualties among American forces in that country and the expenditure on their efforts of two billion dollars per month.
That we are and were at war at the time of the absence without leave cannot be disputed. Such is true quite without reference to the Gulf of Tonkin resolution, supra. In consequence, I join my brothers in affirming the board of review, but disassociate myself from their various constructions of that document.